DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 01 December 2020. Claims 1 - 20 are currently pending. 

Claim Objections
The objection to claim 16, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 01 December 2020. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 and 10 - 16 of U.S. Patent No. 10,657,419. Although the claims at issue are not identical, they are not patentably distinct from each instant claims 1 - 20 would have been obvious over and/or obvious variations of claims 1 - 8 and 10 - 16 of U.S Patent No. 10,657,419.
With regards to instant claims 1, 7 - 18 and 20; Instant claims 1, 7 - 18 and 20 and claims 1 - 8 and 10 - 16 of U.S. Patent No. 10,657,419 differ in slight variations of wording and in that claims 1 - 8 and 10 - 16 of U.S. Patent No. 10,657,419 include additional limitations not required of instant claims 1, 7 - 18 and 20. However, the Examiner asserts that instant claims 1, 7 - 18 and 20, which recite the open ended transitional phrase “comprising”, do not preclude the additional limitation(s) recited in claims 1 - 8 and 10 - 16 of U.S. Patent No. 10,657,419. Therefore, instant claims 1, 7 - 18 and 20 are found to be anticipated by claims 1 - 8 and 10 - 16 of U.S. Patent No. 10,657,419; anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
With regards to instant claim 2; Instant claim 2 differs from claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 in that instant claim 2 additionally requires wherein the presumed feature is a specific color. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 to utilize a specific color as the presumed feature of the one or more predetermined features upon which claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 operate so as to allow for them to determine if the object within the work field has one or more alternative or 
With regards to instant claims 3 - 6; Instant claims 3 - 6 differ from claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 in that instant claims 3 - 6 additionally require wherein the specific feature is a specific shape, a specific size, specific indicia, and a specific texture or a specific thread pitch, respectively. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 to utilize a specific shape, a specific size, specific indicia, and a specific texture or a specific thread pitch as the presumed feature of the one or more predetermined features upon which claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 operate so as to allow for them to determine if the object within the work field has one or more alternative or additional presumed features of the one or more predetermined features of the object so as to improve its ability to accurately recognize objects within the work field and/or to enable additional and/or 
With regards to instant claim 19; Instant claim 19 differs from claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 in that instant claim 19 additionally requires wherein the presumed feature is a specific color and the specific feature comprises a specific shape, a specific size, specific indicia, a specific texture, or a specific thread pitch. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 to utilize a specific color as a first presumed feature and a specific shape, a specific size, specific indicia, a specific texture, or a specific thread pitch as a second presumed feature of the one or more predetermined features upon which claims 1, 4 and/or 15 of U.S. Patent No. 10,657,419 operate so as to allow for them to determine if the object within the work field has one or more alternative or additional presumed features of the one or more predetermined features of the object so as to improve its ability to accurately recognize objects within the work field and/or to enable additional and/or alternative objects to be recognized within the work field thereby increasing the number of applications for the base device 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,657,419. 

16/848,307
10,657,419
Claim 1
Claims 1 and/or 4
Claim 2
Claims 1 and/or 4
Claim 3
Claims 1 and/or 4
Claim 4
Claims 1 and/or 4
Claim 5
Claims 1 and/or 4
Claim 6
Claims 1 and/or 4
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 8
Claim 11
Claims 3 and/or 10
Claim 12
Claims 3 and/or 11

Claim 12
Claim 14
Claims 3 and/or 13
Claim 15
Claim 14
Claim 16
Claim 1
Claim 17
Claim 2
Claim 18
Claim 15
Claim 19
Claim 15
Claim 20
Claim 16



Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
On page 11 of the remarks the Applicant’s Representative argues that Harada et al. fail to disclose “the use of a binary thresholding technique based on a presumed feature of an object, such as a presumed color of a color-coded bolt expected to be within a work field.” The Applicant’s Representative argues that Harada et al. disclose “binarization based exclusively on a predetermined luminance value threshold of each pixel of the captured image” and that “[s]uch a luminance value cannot be equated to Applicant's recited ‘presumed feature of the object.’" Furthermore, the Applicant’s Representative argues that the binarization of Harada et al. is not performed based on a presumed feature of an object because the instant specification sets forth that "the presumed feature may be one or more of a color, a shape, a size, indicia, and a thread In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the Examiner asserts that instant claims 1 and 18 do not limit the presumed feature of the object to any particular feature nor do they preclude the specific feature and the presumed feature being the same. Additionally, the Examiner asserts that Harada et al. disclose the claimed limitation, “binary thresholding the image data based on a presumed feature of the object”, see at least figures 2 - 6, 8 - 10 and 16, page 1 paragraph 0013 - page 2 paragraph 0015, page 4 paragraphs 0063 - 0064 and 0068, page 5 paragraphs 0072 and 0075, page 7 paragraphs 0102 - 0104, page 7 paragraph 0107 - page 8 paragraph 0110, page 8 paragraphs 0113 - 0120, page 9 paragraphs 0127 and 0130 - 0133 and page 12 paragraphs 0171 - 0172 of Harada et al. wherein they disclose, for example, that “the control unit detects a region in which luminance is greater than a predefined threshold value from the captured image, and determines a region in which an index value indicating a shape of the detected region is within a predetermined range as the first region”, that “the attention sic] a predetermined luminance value threshold, and determines the signal value as ‘0’ with respect to the pixel having a luminance value which is equal or less than the predetermined luminance value threshold”, that “the region in which the pixel having a signal value of ‘1’ is spatially and continuously formed is referred to as ‘a light region’, and the region in which the pixel having a signal value of ‘0’ is spatially and continuously formed is referred to as ‘a dark region’. That is, the light region is a region in which the entirety or a portion of the shape of the target object is expressed” and that “when the two-dimensional image is captured, white light may also be radiated to the imaging region Ir from a light source (for instance, a liquid crystal projector) such that the luminance of the region indicative of the target object exceeds a luminance value threshold required to detect the target object.” The Examiner asserts that Harada et al. disclose an attention region setting section that generates binary data, binary thresholding an image, by, for example, identifying luminance values which exceed a predetermined luminance value threshold and that regions in which pixels having a luminance value greater than the threshold are spatially and continuously formed are referred to as light regions in which the entirety or a portion of the target object is expressed. Moreover, the Examiner asserts that Harada et al. disclose that a light source may radiate the imaging region so that the luminance 
On pages 11 - 12 of the remarks the Applicant’s Representative argues that Harada et al. fail to disclose “responsive to the binary thresholding, identifying one or more groups of pixels as candidates for the presumed feature.” The Applicant’s Representative argues that Harada et al. fail to disclose the aforementioned limitation at least because they do not disclose binary thresholding based on a presumed feature. Furthermore, the Applicant’s Representative argues that even assuming, arguendo, that Harada et al. disclose “identifying groups of pixels as candidates for a predetermined shape, it is clear that Harada does not disclose binary thresholding based on said predetermined shape, and for this reason, a rejection based on Harada cannot stand.” The Examiner respectfully disagrees. Initially, the Examiner asserts that Harada et al. disclose binary thresholding based on a presumed feature, see at least section sic] a predetermined luminance value threshold, and determines the signal value as ‘0’ with respect to the pixel having a luminance value which is equal or less than the predetermined luminance value threshold”, that “the region in which the pixel having a signal value of ‘1’ is spatially and continuously formed is referred to as ‘a light region’, and the region in which the pixel having a signal value of ‘0’ is spatially and continuously formed is referred to as ‘a dark region’. That is, the light region is a region in which the entirety or a portion of the shape of the target object is expressed”, that “attention region setting section 222 performs expansion processing and contraction processing on the generated binary data”, that “light portions refer to target objects”, that “FIGS. 7A to 7C are views illustrating an example of the expansion/contraction processing” and that “in the pixels having signal values of ‘0’ in FIG. 7A, since . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, 9, 10, 12, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. U.S. Publication No. 2015/0217451 A1.

-	With regards to claim 1, Harada et al. disclose an automated machine vision method for determining if an object within a work field has a specific feature, (Harada et al., Figs. 1, 2, 4, 5 & 16, Pg. 1 ¶ 0013, Pg. 3 ¶ 0048 - 0049 and 0054, Pg. 4 ¶ 0063 - 0064 and 0067 - 0068, Pg. 7 ¶ 0097 - 0100, 0103 - 0104 and 0107, Pg. 8 ¶ 0109 - 0111 and 0113 - 0116, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169) the automated machine vision method comprising: capturing image data of the work field from a camera system; (Harada et al., Figs. 1 - 3 & 16, Pg. 3 ¶ 0045 - 0054, Pg. 4 ¶ 0063, Pg. 7 ¶ 0095 - 0096, Pg. 10 ¶ 0155) following the capturing the image data, binary thresholding the image data based on a presumed feature of the object; (Harada et al., Figs. 2 - 6, 8 & 10, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0015, Pg. 4 ¶ 0063 - 0064 and 0067 - 0068, Pg. 5 ¶ 0072 - 0076, Pg. 7 ¶ 0099 - 0104 and 0107, Pg. 8 ¶ 0110 - 0120, Pg. 9 ¶ 0127 - 0133, Pg. 12 ¶ 0171 - 0172) responsive to the binary thresholding, identifying one or more groups of pixels as candidates for the presumed feature; (Harada et al., Figs. 2 & 5 - 10, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0015, Pg. 4 ¶ 0063 - 0065 and 0067 - 0068, Pg. 6 ¶ 0088, Pg. 7 ¶ 0099 and 0102 - 0105, Pg. 7 ¶ 0107 - Pg. 8 ¶ 0116, Pg. 8 ¶ 0121 - Pg. 9 ¶ 0135, Pg. 11 ¶ 0167 - 0168, Pg. 12 ¶ 0171 - 0173) following the identifying, applying a filter to the identified one or more groups of pixels to create filtered data, (Harada et al., Figs. 2, 5, 6, 10 & 16, Pg. 4 ¶ 0063 - 0064 and 0067 - 0068, Pg. 5 ¶ 0072 - 0077, Pg. 6 ¶ 0086 - 0088, Pg. 7 ¶ 0103 - Pg. 8 ¶ 0113, Pg. 8 ¶ 0120 - Pg. 9 ¶ 0133, Pg. 12 ¶ 0171 - 0173) wherein the filter comprises an 

-	With regards to claim 3, Harada et al. disclose the automated machine vision method of claim 1, wherein the specific feature is a specific shape. (Harada et al., Figs. 4, 5, 8 - 10 & 16, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0015, Pg. 3 ¶ 0054 - 0055, Pg. 4 ¶ 0064 - 0068, Pg. 6 ¶ 0086 - 0088, Pg. 7 ¶ 0099, Pg. 7 ¶ 0107 - Pg. 8 ¶ 0116, Pg. 9 ¶ 0127 - 0135, Pg. 12 ¶ 0172 - 0173) 

-	With regards to claim 4, Harada et al. disclose the automated machine vision method of claim 1, wherein the specific feature is a specific size. (Harada et al., Figs. 4, 5, 8 - 10 & 16, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0014, Pg. 3 ¶ 0054 - 0055, Pg. 4 ¶ 0064 and 0068, Pg. 6 ¶ 0086 - 0088, Pg. 7 ¶ 0099, Pg. 7 ¶ 0107 - Pg. 8 ¶ 0116, Pg. 12 ¶ 0171 - 0173) 

-	With regards to claim 7, Harada et al. disclose the automated machine vision method of claim 1, wherein at least one of: (i) the camera system is positioned in a known position and orientation relative to the work field; (Harada et al., Fig. 1, Pg. 3 ¶ 0048 - 0051, Pg. 6 ¶ 0089, Pg. 12 ¶ 0175 - 0176) and (ii) the automated machine vision method further comprises determining a relative 

-	With regards to claim 9, Harada et al. disclose the automated machine vision method of claim 1, wherein the presumed feature corresponds to an expected or desired object to be within the work field based on a database associated with the work field. (Harada et al., Figs. 1, 4, 5, 10 & 17, Pg. 7 ¶ 0096 - 0100, Pg. 12 ¶ 0172 - 0177) 

-	With regards to claim 10, Harada et al. disclose the automated machine vision method of claim 1, further comprising: noise filtering the image data following the binary thresholding; (Harada et al., Figs. 5 & 7A - 7C, Pg. 7 ¶ 0103 - 0106, Pg. 8 ¶ 0119 - Pg. 9 ¶ 0126) wherein the identifying the one or more groups of pixels is further responsive to the noise filtering. (Harada et al., Figs. 3, 5, 6, 8 & 10, Pg. 3 ¶ 0054, Pg. 4 ¶ 0063 - 0065 and 0067 - 0068, Pg. 7 ¶ 0105 - Pg. 8 ¶ 0116, Pg. 9 ¶ 0126 - 0135, Pg. 11 ¶ 0167 - 0168) 

-	With regards to claim 12, Harada et al. disclose the automated machine vision method of claim 1, wherein the filtered data comprises one or more blobs of pixels that are candidates for being representative of the object, (Harada et al., Figs. 5, 10 & 16, Pg. 4 ¶ 0063 - 0068, Pg. 7 ¶ 0103 - 0107, Pg. 8 ¶ 0113 - 0119, Pg. 9 ¶ 0131 - 0135, Pg. 12 ¶ 0172) and wherein the automated machine vision method further comprises: following the applying the filter, analyzing the one or more blobs of pixels to determine presence of one or more blob features, (Harada et al., Figs. 5, 8 - 10 & 14 - 16, Pg. 4 ¶ 0063 - 0068, Pg. 5 ¶ 0072 - 0077, 

-	With regards to claim 13, Harada et al. disclose the automated machine vision method of claim 12, wherein the one or more blob features are associated with one or more predetermined features of the object in a database associated with the work field. (Harada et al., Figs. 1, 2, 10 & 17, Pg. 7 ¶ 0098 - 0100, Pg. 12 ¶ 0172 - 0177) 

-	With regards to claim 15, Harada et al. disclose the automated machine vision method of claim 1, wherein the object comprises a fastener. (Harada et al., Figs. 1, 3 & 4, Pg. 7 ¶ 0099, Pg. 8 ¶ 0111 and 0113, Pg. 9 ¶ 0131, Pg. 10 ¶ 0152, Pg. 11 ¶ 0168) 

-	With regards to claim 18, Harada et al. disclose a machine vision system (Harada et al., Figs. 1, 2 & 17, Pg. 1 ¶ 0010 - 0013, Pg. 3 ¶ 0044 - 0045 and 0052 - 0055, Pg. 4 ¶ 0062, Pg. 12 ¶ 0177 - Pg. 13 ¶ 0179) for determining if an object within a work field has a specific feature, (Harada et al., Figs. 1, 2, 4, 5 & 16, Pg. 1 ¶ 0013, Pg. 3 ¶ 0048 - 0049 and 0054, Pg. 4 ¶ 0063 - 0064 and 0067 - 0068, Pg. 7 ¶ 0097 - 0100, 0103 - 0104 and 0107, Pg. 8 ¶ 0109 - 0111 and 0113 - 0116, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169) the machine vision system comprising: a camera system configured to capture image data of the work field; (Harada et al.,  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. U.S. Publication No. 2015/0217451 A1 as applied to claims 1 and 18 above, and further in view of Valpola U.S. Publication No. 2013/0266205 A1.

-	With regards to claim 2, Harada et al. disclose the automated machine vision method of claim 1. Harada et al. fail to disclose explicitly wherein the presumed feature is a specific color. Pertaining to analogous art, Valpola discloses wherein the presumed feature is a specific color. (Valpola, Pg. 4 ¶ 0055 - Pg. 5 ¶ 0056, Pg. 6 ¶ 0068 [“The target object filtered from source pictures as it appears in result picture 164 is provided further to an object recognizer 156, which may perform further analysis on the target object based on various visual characteristics of the target object such as a shape, a color, a texture, a number of a Discrete Cosine Transformation (DCT) coefficients, a number of wavelet transformation coefficients, an MPEG macroblock and a contour.”]) Harada et al. and Valpola are combinable because they are both directed towards image processing systems used and robot systems controlled by their image processing 



-	With regards to claim 8, Harada et al. disclose the automated machine vision method of claim 1, further comprising following the capturing the image data and prior to the applying the filter: subtracting, from the image data, data corresponding to portions of the work field that are not the object based on a luminance of the portions of the work field that are not the object. (Harada et al., Figs. 3, 5 & 6, Pg. 7 ¶ 0095 - 0096 and 0103 - 0104, Pg. 8 ¶ 0118 - 0120) Harada et al. fail to disclose explicitly transforming the image data into HSV domain; and subtracting data corresponding to portions of the work field that are not the object based on a known color of the portions of the work field that are not the object. Pertaining to analogous art, Valpola discloses following the capturing the image data and prior to the applying the filter: subtracting, from the image data, data corresponding to portions of the work field that are not the object based on a 

-	With regards to claim 19, Harada et al. disclose the machine vision system of claim 18, wherein the specific feature comprises a specific shape, a specific size, specific indicia, a specific texture, or a specific thread pitch. (Harada et al., Figs. 4, 5, 8 - 10 & 16, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0015, Pg. 3 ¶ 0054 - 0055, Pg. 4 ¶ 0064 - 0068, Pg. 6 ¶ 0086 - 0088, Pg. 7 ¶ 0099, Pg. 7 ¶ 0107 - Pg. 8 ¶ 0116, Pg. 9 ¶ 0127 - 0135, Pg. 12 ¶ 0171 - 0173) Harada et al. fail to disclose explicitly wherein the presumed feature comprises a specific color. Pertaining to analogous art, Valpola discloses wherein the presumed feature comprises a specific color. (Valpola, Pg. 4 ¶ 0055 - Pg. 5 ¶ 0056, Pg. 6 ¶ 0068 [“The target object filtered from source pictures as it appears in result picture 164 is provided further to an object recognizer 156, which may perform further analysis on the target object based on various visual characteristics of the target object such as a shape, a color, a texture, a number of a Discrete Cosine Transformation (DCT) coefficients, a number of wavelet transformation coefficients, an MPEG macroblock and a contour.”]) Harada et al. and Valpola are combinable because they are both directed towards image processing systems used and robot systems controlled by their image processing systems. It would have been . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. U.S. Publication No. 2015/0217451 A1 as applied to claim 1 above, and further in view of Chen U.S. Patent No. 4,613,942.

-	With regards to claim 5, Harada et al. disclose the automated machine vision method of claim 1. Harada et al. fail to disclose explicitly wherein the specific feature is specific indicia. Pertaining to analogous art, Chen discloses wherein the specific feature is specific indicia. (Chen, Abstract, Figs. 1, 2, 4 - 6 & 10A - 10H, Col. 1 Lines 17 - 34 and Lines 55 - 64, Col. 2 Lines 25 - 61, Col. 3 Lines 2 - 34, Col. 4 Line 57 - Col. 5 Line19, Col. 5 Line 40 - Col. 6 Line 40) Harada et al. and Chen are combinable because they are both directed towards image processing systems used and robot systems controlled by their image processing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada et al. with the teachings of Chen. This modification would have been prompted in order to enhance the base device of Harada et al. with the well-known technique Chen applied to a comparable device. Utilizing specific indicia as the specific feature of the object so as to determine if an object within a work field has specific indicia, as taught by Chen, would enhance the base device of Harada et al. by enabling it to determine if an object within the work field has specific indicia in addition to or as an alternative to a specific size and/or shape as taught by Harada et al. so as to improve its ability to accurately recognize specific objects within the work field thus helping it more reliably operate in an autonomous fashion in industrial applications and/or to enable additional and/or . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. U.S. Publication No. 2015/0217451 A1 as applied to claim 1 above, and further in view of Adiga et al. U.S. Publication No. 2017/0074755 A1.

-	With regards to claim 11, Harada et al. disclose the automated machine vision method of claim 1. Harada et al. fail to disclose explicitly wherein the filter is a Gabor filter. Pertaining to analogous art, Adiga et al. disclose wherein the filter is a Gabor filter. (Adiga et al., Figs. 10, 11 & 13, Pg. 6 ¶ 0075 - Pg. 7 ¶ 0077 [“let the software decide the regions of interest such as object boundary regions (Sobel detector, canny Detector, etc.), blobs (binary segmentation, watershed, region-growing, model based segmentation, template matching, etc.), textured regions (Haralick's statistical textures, Gabor filters, Malik filters, Laws Texture filters, etc.), high-frequency regions (FFT filters) etc., based on respective region . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. U.S. Publication No. 2015/0217451 A1 as applied to claim 1 above, and further in view of Kirk et al. U.S. Publication No. 2013/0100256 A1.

-	With regards to claim 14, Harada et al. disclose the automated machine vision method of claim 1, the camera system, (Harada et al., Figs. 1 - 3 & 16, Pg. 3 ¶ 0045 - 0054, Pg. 4 ¶ 0063, Pg. 7 ¶ 0095 - 0096, Pg. 10 ¶ 0155) and wherein the automated machine vision method further comprises: during the capturing the image data, projecting a light on the work field; (Harada et al., Pg. 1 ¶ 0005, Pg. 8 ¶ 0120) creating a point cloud of the filtered data, (Harada et al., Figs. 11A - 14, Pg. 1 ¶ 0012 - 0013, Pg. 3 ¶ 0046 - 0050 and 0054, Pg. 4 ¶ 0063 - 0064, Pg. 10 ¶ 0145 - 0148 and 0155 - 0156, Pg. 11 ¶ 0165 - 0168) wherein the creating the point cloud comprises selecting pixels associated with the object; (Harada et al., Figs. 5, 14 & 16, Pg. 1 ¶ 0012 - 0013, Pg. 3 ¶ 0054, Pg. 4 ¶ 0063 - 0065, Pg. 10 ¶ 0145 - 0148 and 0155 - 0156, Pg. 11 ¶ 0163 - 0168) and comparing the pixels associated with the object to a computer model of an expected or desired object from a database associated with the work field. (Harada et al., Figs. 1, 2, 10 & 17, Pg. 1 ¶ 0013, Pg. 7 ¶ 0098 - 0100, Pg. 9 ¶ 0133 - 0135, Pg. 11 ¶ 0162 - 0168, Pg. 12 ¶ 0172 - 0177) Harada et al. fail to disclose explicitly a stereo camera system, wherein the image data comprises two images, projecting a light texture; and wherein the creating the point cloud comprises generating a disparity map from the two images based on the light texture. Pertaining to analogous art, Kirk et al. disclose wherein the camera system is a stereo camera system, (Kirk et al., Abstract, Figs. 1 & 2, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0020 - 0023 and 0025, Pg. 4 ¶ 0042 - 0047 and 0049, Pg. 5 ¶ 0064) wherein the image data comprises two images, (Kirk et al., Abstract, Fig. 3, Pg. 1 ¶ 0004 - 0005, Pg. 2 ¶ 0019 and 0021 - 0022, Pg. 4 ¶ 0044 and 0047 - 0050) and wherein the . 

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. U.S. Publication No. 2015/0217451 A1 as applied to claims 1 and 18 above, and further in view of Nomura U.S. Publication No. 2012/0059517 A1.

-	With regards to claim 16, Harada et al. disclose a robotic installation method, (Harada et al., Figs. 1, 2, 16 & 17, Pg. 1 ¶ 0004 and 0010 - 0013, Pg. 6 ¶ 0092 - Pg. 7 ¶ 0093, Pg. 11 ¶ 0165 - 0166, Pg. 12 ¶ 0169, Pg. 12 ¶ 0176 - Pg. 13 ¶ 0179) comprising: performing the automated machine vision method of claim 1, (Harada et al., [See analysis of Claim 1 included herein above.]) and a robotic arm; (Harada et al., Figs. 1 & 17, Pg. 1 ¶ 0011, Pg. 4 ¶ 0056 - 0059, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169, Pg. 12 ¶ 0176) wherein the camera system is mounted to or mounted with a robot; (Harada et al., Fig. 17, Pg. 12 ¶ 0175 - 0176) and based on the determining, instructing the robotic arm to grip the object. (Harada et al., Abstract, Figs. 1 & 16, Pg. 3 ¶ 0054 - Pg. 4 ¶ 0057, Pg. 7 ¶ 0093, Pg. 11 ¶ 0162, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169) Harada et al. fail to disclose explicitly wherein the camera system is mounted to, mounted with, or mounted as an end effector of a robotic arm; instructing the robotic arm to install a component in a predetermined configuration relative to the object; and installing, using the robotic arm, the component in the predetermined 

-	With regards to claim 17, Harada et al. in view of Nomura disclose the robotic installation method of claim 16, wherein the object comprises a fastener. (Harada et al., Figs. 1, 3 & 4, Pg. 7 ¶ 0099, Pg. 8 ¶ 0111 and 0113, Pg. 9 ¶ 0131, Pg. 10 ¶ 0152, Pg. 11 ¶ 0168) Harada et al. fail to disclose explicitly wherein the object and the component comprise a fastener pair. Pertaining to analogous art, Nomura discloses wherein the object and the component comprise a fastener pair. (Nomura, Abstract, Figs. 1, 4, 5, 11 & 14, Pg. 1 ¶ 0007, Pg. 1 ¶ 0027 - Pg. 2 ¶ 0028, Pg. 3 ¶ 0037 - 0040, Pg. 5 ¶ 0068) 

-	With regards to claim 20, Harada et al. disclose a robotic installation system, (Harada et al., Figs. 1, 2, 16 & 17, Pg. 1 ¶ 0004 and 0010 - 0013, Pg. 6 ¶ 0092 - Pg. 7 ¶ 0093, Pg. 11 ¶ 0165 - 0166, Pg. 12 ¶ 0169, Pg. 12 ¶ 0176 - Pg. 13 ¶ 0179) comprising: the machine vision system of claim 18; (Harada et al., [See analysis of Claim 18 included herein above.]) and a robotic arm, (Harada et al., Figs. 1 & 17, Pg. 1 ¶ 0011, Pg. 4 ¶ 0056 - 0059, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169, Pg. 12 ¶ 0176) wherein the camera system is mounted to or mounted with a robot, (Harada et al., Fig. 17, Pg. 12 ¶ 0175 - 0176) and wherein the robotic arm is configured to grip the object based in part on a determination by the controller that the object has the specific feature; (Harada et al., Abstract, Figs. 1 & 16, Pg. 3 ¶ 0054 - Pg. 4 ¶ 0057, Pg. 7 ¶ 0093, Pg. 11 ¶ 0162, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169) wherein the computer-readable grip the object. (Harada et al., Abstract, Figs. 1 & 16, Pg. 3 ¶ 0054 - Pg. 4 ¶ 0057, Pg. 7 ¶ 0093, Pg. 11 ¶ 0162, Pg. 11 ¶ 0165 - Pg. 12 ¶ 0169) Harada et al. fail to disclose explicitly wherein the camera system is mounted to, mounted with, or mounted as an end effector of the robotic arm, wherein the robotic arm is configured to install a component in a predetermined configuration relative to the object; and instructing the robotic arm to install the component in the predetermined configuration relative to the object. Pertaining to analogous art, Nomura discloses a robotic installation system, (Nomura, Abstract, Figs. 1, 3 - 5, 11 & 14, Pg. 1 ¶ 0007, Pg. 1 ¶ 0027 - Pg. 2 ¶ 0028, Pg. 2 ¶ 0034 - 0035, Pg. 3 ¶ 0037 - 0043, Pg. 5 ¶ 0065 - 0068, Pg. 8 ¶ 0104) comprising: a robotic arm, (Nomura, Figs. 1, 3, 5 & 10, Pg. 2 ¶ 0028 - 0029 and 0031, Pg. 2 ¶ 0035 - Pg. 3 ¶ 0039, Pg. 5 ¶ 0065, 0068 and 0071) wherein the camera system is mounted to, mounted with, or mounted as an end effector of the robotic arm, (Nomura, Fig. 10, Pg. 1 ¶ 0019, Pg. 5 ¶ 0071) and wherein the robotic arm is configured to install a component in a predetermined configuration relative to the object based in part on a determination by the controller that the object has the specific feature; (Nomura, Abstract, Figs. 1, 3 - 5, 11 & 14, Pg. 1 ¶ 0007, Pg. 1 ¶ 0027 - Pg. 2 ¶ 0028, Pg. 2 ¶ 0034 - 0035, Pg. 3 ¶ 0037 - 0043 and 0046, Pg. 4 ¶ 0060, Pg. 5 ¶ 0065 - 0068, Pg. 8 ¶ 0104) and instructing the robotic arm to install the component in the predetermined configuration relative to the object. (Nomura, Abstract, Figs. 1, 3 - 5, 11 & 14, Pg. 1 ¶ 0007, Pg. 1 ¶ 0027 - Pg. 2 ¶ 0028, Pg. 2 ¶ 0034 - 0035, Pg. 3 ¶ 0037 - 0043 and 0046, Pg. 5 ¶ 0065 - 0068) Harada et al. . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667